DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.
Claims 1, 8 and 13 have been amended.
Claims 1-15 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The rejection of claims 1-15 under 35 USC § 101 is maintained. Please see the Response to Arguments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, claims 1-7 falls within statutory class of a process, claims 8-12 falls within statutory class of a machine and claims 13-15 falls within statutory class of an article of manufacturing.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
Claim 1:
receiving, via a processor at a first device, timing information of a scheduled meeting:
determining time remaining for the scheduled meeting: 
determining if the time remaining equals a scheduled interval of a plurality of scheduled intervals
outputting, for a set of period of time, via the processor at the first device, an indication of the time remaining at each scheduled interval of the plurality of scheduled intervals, responsive to the determination that the time remaining equals the scheduled interval, wherein the set of period of time for a particular scheduled interval ends before a next scheduled interval; 
and, flashing a light of a light source at each scheduled interval, wherein the light is flashed a faster rate at a subsequent scheduled interval than a previous scheduled interval 
Claim 8:
a light source; and
processor to:
receive timing information of a scheduled meeting: determine time remaining for the scheduled meeting; 
determine if the time remaining equals a scheduled interval of a plurality of scheduled intervals;
output, for a set of period of time, an indication of the time remaining at the scheduled interval of the plurality of scheduled intervals via the light source, responsive to the determination that the time remaining equals the scheduled interval wherein the set period of time for a particular scheduled interval ends before a next scheduled interval; 
and, flash a light of the light source at each scheduled interval, wherein the light is flashed a faster rate at a subsequent scheduled interval than a previous scheduled interval.
Claim 13:
cause the processor to:
receive timing information of a scheduled meeting;
determine time remaining for the scheduled meeting; 
determine if the time remaining equals a scheduled interval of a plurality of scheduled intervals;
responsive to the determination that the time remaining equals the scheduled interval of the plurality of scheduled intervals, output, for a set of period of time, an indication of the time remaining at the scheduled interval via a light source, wherein the set period of time for a particular scheduled interval ends before a next scheduled interval, and 
flash a light of the light source at each scheduled interval, wherein the light is flashed a faster rate at a subsequent scheduled interval than a previous scheduled interval.
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within Mental Processes as concepts performed in the human mind, including an observation, evaluation, judgement, opinion and Certain Methods of Organizing Human Activity managing personal behavior or relationship or interactions between people (including social activities, teaching, and following rules or instructions). Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The first/second device including a processor and light source are recited at a high level of generality, i.e., as a generic processor. This first/second device (with a processor and light source) is no more than mere instructions to apply the exception using a generic processor component. Further, processor configured to cause receiving/determining/transmitting/outputting data is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: the first/second device including a processor and light source. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, executing all the steps/functions by a user/service subsystem is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic first/second device type structure at ¶ 0006: “The device 100 may correspond to a telecommunications device, with a light source 102 associated with the device 100. As will be further described, the light source 102 may be integral with the device 100, and used as a visual indicator to provide the meeting status to participant is in the conference room. The light source 102 may emit light via a medium, such as a light pipe. The shape of the light pipe may vary. However, as an example, for the visual indicator to be clearly visible around the conference room, the light pipe may be circular, such as a light ring. Examples of the telecommunications device include, but are not limited to, a speakerphone or a computing device designed for conferencing.” And ¶ 0007: The device 100 depicts a processor 104 and a memory device 106 and, as an example of the device 100 performing its operations, the memory device 106 may include instructions 108-112 that are executable by the processor 104.” Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims 2-7, 9-12 and 14-15 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Claims 2, 11 and 15 further limit the abstract idea by receiving the timing information from a communication software holding the scheduled meeting (a more detailed abstract idea remains an abstract idea). Claims 3 and 12 further limit the abstract idea by autonomously receiving the timing information from a second device upon the second device coming within proximity of the first device (a more detailed abstract idea remains an abstract idea). Claim 4 limit the abstract idea by defining that the timing information from the second device comprises a calendar entry (a more detailed abstract idea remains an abstract idea). Claim 5 limit the abstract idea by outputting the indication via a visual display of time remaining (a more detailed abstract idea remains an abstract idea). Claims 6 and 9 further limit the abstract idea by defining the behavior of lighting output via the light source at each scheduled intervals has different parameters (a more detailed abstract idea remains an abstract idea). And claims 7 and 10 further limit the abstract idea by defining the different colors of (a more detailed abstract idea remains an abstract idea). The identified recitation of the dependents claims falls within the Mental Processes as concepts performed in the human mind, including an observation, evaluation, judgement, opinion and Certain Methods of Organizing Human Activity managing personal behavior or relationship or interactions between people (including social activities, teaching, and following rules or instructions). Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed on July, 7 2022 have been fully considered but they are not persuasive. 
With regard to the 35 U.S.C. 101 rejection, Applicant argues that “claims 1, 8, and 13 are not directed to abstract ideas”, that the newly added limitations “represents an improvement in the technical field and not an abstract idea” and “is not well-understood, routine, or conventional: nor is it an activity previously known in the industry” (pages 5-6). Examiner respectfully disagrees. Claim 1 recites a method that receives timing information from a scheduled meeting, determine the time remaining of the scheduled meeting in order to notify/indicate via a light source by flashing it in different scheduled intervals that the meeting is near its ending time . Claims 2-4 describes timing and calendar information. Applicant’s disclosure describes in paragraph 0001: “Utilizing a conference room for meetings, or scheduling meetings in the conference room, can be a challenging task, particularly when users are looking to use the same conference room for different meetings.” Claim 1 recites a concept related to managing interactions between people i.e., scheduling meeting; following rules or instructions i.e., time remaining to finish a meeting. Therefore, claim 1 recites an abstract idea falling within the Guidance's subject-matter grouping to the group of certain methods of organizing human activity including managing personal behavior or relationship or interactions between people.  In addition, Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application. The first/second device including a processor and light source are recited at a high level of generality, i.e., as a generic processor. This first/second device (with a processor and light source) is no more than mere instructions to apply the exception using a generic processor component. Considering the claims as a whole, these additional limitations merely add generic computer activities i.e., receiving/determining/transmitting to receive inputs,  determine/analyze and output the result. The first/second device including a processor and light source, merely links the abstract idea to a computer environment. In this way, the first/second device including a processor and light source involvement is merely a field of use which only contributes nominally and insignificantly to the recited method, which indicates absence of integration. Claim 1 uses the first/second device including a processor and light source as a tool, in its ordinary capacity, to carry out the abstract idea. As to this level of computer involvement, mere automation of manual processes using generic computers does not necessarily indicate a patent-eligible improvement in computer technology. Considered as a whole, the claimed method does not improve the functioning of the computer itself or any other technology or technical field. Further, a processor configured to cause receiving/determining/transmitting data is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application. Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, the claims each at most comprise additional elements of: the first/second device including a processor and light source. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, executing all the steps/functions by a user/service subsystem is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic first/second device type structure at ¶ 0006: “The device 100 may correspond to a telecommunications device, with a light source 102 associated with the device 100. As will be further described, the light source 102 may be integral with the device 100, and used as a visual indicator to provide the meeting status to participant is in the conference room. The light source 102 may emit light via a medium, such as a light pipe. The shape of the light pipe may vary. However, as an example, for the visual indicator to be clearly visible around the conference room, the light pipe may be circular, such as a light ring. Examples of the telecommunications device include, but are not limited to, a speakerphone or a computing device designed for conferencing.” And ¶ 0007: The device 100 depicts a processor 104 and a memory device 106 and, as an example of the device 100 performing its operations, the memory device 106 may include instructions 108-112 that are executable by the processor 104.” Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).   The Examiner has adequately supported the finding that the recited first/second device including a processor and light source is well-understood, routine and conventional. As explained above, claim 1 is directed to an abstract idea on a first/second device including a processor and light source, used in its ordinary capacity performing well-understood, routine, and conventional activities. The same rationales applies to claims 8 and 13.
With regard to the 35 U.S.C. 103 rejections. Applicant argues that the prior art, specifically Anderson, Gordon, Cohen and Fraley does not teach the newly added limitations (pages 7-9). Examiner respectfully disagrees. Please see the updated rejection below as necessitated by amendments.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., (US 9,148,627 B2) hereinafter “Anderson” in view of Robinett (US 2002/0012291 A1), and Cohen et al., (US 9,654,622 B1) hereinafter “Cohen”. 
Claim 1:
Anderson as shown discloses a method, the method comprising:
receiving, via a processor at a first device, timing information of a scheduled meeting (col. 12, lines 62-67: “When repeating a conference, it copies all of the settings from the conference into the new conference, but moves the start date up one week. The start date can of course be changed, as desired. This repeat conference function is available from a Conference or Event History, which lists all conferences scheduled by the owner, including future events.” See also Figures 1- 4 and 12a);
determining time remaining for the scheduled meeting (col. 21, lines 30-33: “to provide the conference end time, and have the conference application 206a or 206b show remaining time, and automatically end the conference when the time runs out.”);
determining if the time remaining equals a scheduled interval of a plurality of scheduled intervals (col. 21, lines 30-33: “to provide the conference end time, and have the conference application 206 a or 206 b show remaining time, and automatically end the conference when the time runs out.” See also figure 13a);
outputting, for a set period of time, via the processor at the first device, an indication of the time remaining at each scheduled interval of the plurality of scheduled intervals, responsive to the determination that the time remaining equals the scheduled interval; (Figure 13a, note reference character 1303 Time Remaining, figure 13b, and col. 42, lines 31-36: “the client application window is displayed. […] Meeting Title 1302 displays the title for the meeting set by the organizer, and Time Remaining 1303 shows how many hours, minutes, and seconds remain for the meeting.” See also col. 10, lines 60-62: “Automatic termination may be controlled by a timer countdown optionally visible on all participant user interfaces,”);
and, flashing a light of a light source at each scheduled interval, (col.10, lines 64-67 to col. 11, lines 1-2: “the timer countdown is for reference only, and the facilitator can post a text message to finish up quickly and return to the main conference. In one example, such messages to the entire conference from a facilitator may be emphasized via the generation of an alert sound (and/or a flashing visual signal).”);
As explained above, Anderson output the indication of the time remaining via a graphical user interface (Figure 12a). Anderson is silent with regard to the following limitations. However Robinett in an analogous art of meeting management for the purpose of providing the following limitations as shown does:
for a set of period of time; wherein the set period of time for a particular scheduled interval ends before a next scheduled interval (¶ 0033: “The vibration alarms 70 of the meeting timer are as follows: The first alarm signals at ½ way through a meeting and it is a vibration of 4 seconds; the second alarm signals at 5 minutes before the end of the meeting and it is a 4 second vibration with a 4 second pause and then another 4 second vibration, the third alarm is at the meeting end and it is a 8 second vibration.”);
Both Anderson and Robinett teach meeting management. Anderson teaches in col. 19, lines 7-8: “keeping track of scheduled conferences, and keeping track of valid participants”. Robinett teaches in ¶ 0014 “providing silent pre-programmed signals via vibration throughout a time interval such as a meeting or speech, so that an individual can track the time without the distraction of looking at a clock or one's watch .” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Robinett would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Robinett to the teaching of Anderson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as for a set of period of time; wherein the set period of time for a particular scheduled interval ends before a next scheduled interval into similar systems. And further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Robinett’s meeting timer vibration alarms for Anderson’s visual timer representation via the graphical user interfaces involves the simple substitution of one known element for another known element, which yields a predictable result of notifying when a meeting is approaching its ending time.
Further, as noted by Robinett “overcomes the problems associated with the prior art by having the ability to be programmed with any time interval. Once this unit is programmed with a specific time interval, it will send a vibration signal to the user at ½ way through the interval, at 5 minutes before the end, and at the end of the interval.” (Robinett, ¶ 0014).
As explained above, Anderson output the indication of the time remaining via a graphical user interface (Figure 12a) for a meeting. Robinett output the time remaining of a meeting for a set of period of time via a timer vibration at different intervals before the meeting ends. Anderson in view of Robinett is silent with regard to the following limitations. However Gordon in an analogous art of scheduling/activity management for the purpose of providing the following limitations as shown does:
a light of a light source (figure 1 and Abstract: “A controller is in communication with the user interface and operatively coupled with the lights to illuminate and turn off each light during its associated interval.”);
Both Anderson and Gordon teach scheduling/activity management. Anderson teaches in col. 19, lines 7-8: “keeping track of scheduled conferences, and keeping track of valid participants”. Gordon teaches in col. 7, lines 35-37 “a sensory indication of the progression of the time duration for an activity having a pre-determined or known total duration.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Gordon would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gordon to the teaching of Anderson in view of Robinett would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as a light of a light source into similar systems. And further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Gordon’s light source for Anderson’s visual timer representation via the graphical user interfaces or Robinett’s meeting timer vibration alarms for involves the simple substitution of one known element for another known element, which yields a predictable result of notifying when a meeting is approaching its ending time.
Further, as noted by Gordon “the device may allow an individual to project a presentation, learning aid or other materials such as printed materials, for an activity on a screen by way of the transparent section to a plurality of individuals and also provide a visual time indication of to the individuals viewing the projection. Such a device may prove useful in a classroom, meeting or presentation setting.” (Gordon, col. 11, lines 11-17).
Anderson teaches in figure 25, reference character 2504 “Flash Settings”. Robinett teaches in ¶ 0033 an increase in vibration duration from 4s at ½ way the meeting, 4s, pause, 4s 5 minutes before the end of the meeting and 8s for the end of the meeting. Anderson in view of Robinett and Gordon  is silent with regard to the following limitations. However Cohen in an analogous art of scheduling management for the purpose of providing the following limitations as shown does:
wherein the light is flashed a faster rate at a subsequent scheduled interval than a previous scheduled interval (col. 21, lines 4-10: “the alert may be a visual alert. In such examples, computing device 10 may provide a sequence of light flashes as the alert indicative of the communication. As such, while outputting the visual alert, computing device 10 may adjust one or more characteristics of the visual alert bit adjusting one of a flash rate, a flash pattern, or a flash intensity of the tactile alert.” See also col. 7, lines 54-57: “various output devices of computing device 10 (e.g., speakers, LED indicators, vibrators, etc.)”);
Both Anderson and Cohen teach scheduling management. Anderson teaches in col. 19, lines 7-8: “keeping track of scheduled conferences, and keeping track of valid participants”. Fraley teaches in col. 6, lines 64-67 “a reminder of a calendar event (meetings, appointments, etc.) associated with a calendar account of computing device 10.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Cohen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Cohen to the teaching of Anderson in view of Robinett and Gordon would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as a light of a light source, wherein the light is flashed a faster rate at a subsequent scheduled interval than a previous scheduled interval into similar systems. Further, as noted by Cohen “Output module 20 may act as an intermediary between the one or more associated platforms, operating systems, applications, and/or services executing at computing device 10 and various output devices of computing device 10 (e.g., speakers, LED indicators, vibrators, etc.) to produce output (e.g., graphical, audible, hepatic, etc.) with computing device 10.” (Cohen, col. 7, lines 51-57).
Claim 2:
Anderson as shown discloses the following limitations:
wherein receiving comprises receiving the timing information from a communication software holding the scheduled meeting (Figures 2, 3, 4 and 12a);
Claim 5:
Anderson as shown discloses the following limitations:
wherein outputting the indication comprises outputting the indication via a visual display of time remaining (Figure 13a, note reference character 1303 Time Remaining, figure 13b, and col. 42, lines 31-36: “the client application window is displayed. […] Meeting Title 1302 displays the title for the meeting set by the organizer, and Time Remaining 1303 shows how many hours, minutes, and seconds remain for the meeting.”);
Claim 6:
As explained above, Anderson output the indication of the time remaining via a graphical user interface (Figure 12a) considering the time for each conference. Anderson in view of Robinett is silent with regard to the following limitations. However Gordon in an analogous art of scheduling/activity management for the purpose of providing the following limitations as shown does:
wherein a behavior of lighting output via the light source at each scheduled interval has different parameters (col. 3, lines 28-39: “the different colors of the lighted sections 144, 146, 148 advantageously provide a visual indication to a user of the general status of an activity being timed by the device 100. In one example the lighted sections 144-148 are illuminated sequentially and one at a time, the lighted green section 144 providing an indication that the activity being timed is in an initial phase, the lighted yellow section 146 indicating that the activity is in an intermediate stage, and the lighted red section 148 indicating that the activity is about to end or ending. In another exemplary embodiment, all sections may be initially lit, and the lights may be extinguished sequentially and one at a time to indicate the activity stage.”);
Both Anderson and Gordon teach scheduling/activity management. Anderson teaches in col. 19, lines 7-8: “keeping track of scheduled conferences, and keeping track of valid participants”. Gordon teaches in col. 7, lines 35-37 “a sensory indication of the progression of the time duration for an activity having a pre-determined or known total duration.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Gordon would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gordon to the teaching of Anderson in view of Robinett would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein a behavior of lighting output via the light source at each scheduled interval has different parameters into similar systems. Further, as noted by Gordon “the device may allow an individual to project a presentation, learning aid or other materials such as printed materials, for an activity on a screen by way of the transparent section to a plurality of individuals and also provide a visual time indication of to the individuals viewing the projection. Such a device may prove useful in a classroom, meeting or presentation setting.” (Gordon, col. 11, lines 11-17).
Claim 7:
As explained above, Anderson output the indication of the time remaining via a graphical user interface (Figure 12a). Anderson in view of Robinett is silent with regard to the following limitations. However Gordon in an analogous art of scheduling/activity management for the purpose of providing the following limitations as shown does:
wherein the different parameters comprise different colors of light (col. 3, lines 28-39: “the different colors of the lighted sections 144, 146, 148 advantageously provide a visual indication to a user of the general status of an activity being timed by the device 100. In one example the lighted sections 144-148 are illuminated sequentially and one at a time, the lighted green section 144 providing an indication that the activity being timed is in an initial phase, the lighted yellow section 146 indicating that the activity is in an intermediate stage, and the lighted red section 148 indicating that the activity is about to end or ending. In another exemplary embodiment, all sections may be initially lit, and the lights may be extinguished sequentially and one at a time to indicate the activity stage.”);
Both Anderson and Gordon teach scheduling/activity management. Anderson teaches in col. 19, lines 7-8: “keeping track of scheduled conferences, and keeping track of valid participants”. Gordon teaches in col. 7, lines 35-37 “a sensory indication of the progression of the time duration for an activity having a pre-determined or known total duration.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Gordon would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gordon to the teaching of Anderson in view of Robinett would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the different parameters comprise different colors and a frequency of how often the light is output via the light source into similar systems. Further, as noted by Gordon “the device may allow an individual to project a presentation, learning aid or other materials such as printed materials, for an activity on a screen by way of the transparent section to a plurality of individuals and also provide a visual time indication of to the individuals viewing the projection. Such a device may prove useful in a classroom, meeting or presentation setting.” (Gordon, col. 11, lines 11-17).
Claim 8:
The limitations of claim 8 encompasses substantially the same scope as claim 1. Accordingly, those similar limitations are rejected in substantially the same manner as claim 1, as described above. 
Claim 9:
The limitations of claim 9 encompasses substantially the same scope as claim 6. Accordingly, those similar limitations are rejected in substantially the same manner as claim 6, as described above. 
Claim 10:
The limitations of claim 10 encompasses substantially the same scope as claim 7. Accordingly, those similar limitations are rejected in substantially the same manner as claim 7, as described above.
Claim 11:
The limitations of claim 11 encompasses substantially the same scope as claim 2. Accordingly, those similar limitations are rejected in substantially the same manner as claim 2, as described above. 
Claim 13:
The limitations of claim 13 (col. 1, line 18: “Other data storage”) encompasses substantially the same scope as claim 1. Accordingly, those similar limitations are rejected in substantially the same manner as claim 1, as described above. 
Claim 14:
The limitations of claim 14 encompasses substantially the same scope as claim 7. Accordingly, those similar limitations are rejected in substantially the same manner as claim 7, as described above.

Claim 15:
The limitations of claim 15 encompasses substantially the same scope as claim 2. Accordingly, those similar limitations are rejected in substantially the same manner as claim 2, as described above.
Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., (US 9,148,627 B2) hereinafter “Anderson”, Robinett (US 2002/0012291 A1), Gordon et al., (US 8,526,273 B2), hereinafter “Gordon” and Cohen et al., (US 9,654,622 B1) hereinafter “Cohen” as applied to claims 1 and 8 further in view of James J. Fraley (US 8,484,381 B2), hereinafter “Fraley”.
Claim 3:
Anderson in view of Robinett, Gordon and Cohen is silent with regard to the following limitations. However Fraley in an analogous art of scheduling management for the purpose of providing the following limitations as shown does:
wherein receiving comprises autonomously receiving the timing information from a second device upon the second device coming within proximity of the first device (col. 1, lines 62-67: “mobile device event management, using location and calendar information. Calendar and location information is shared among multiple devices and used to schedule, re-schedule and manage events. The relative proximity of the mobile devices may be displayed.”);
Both Anderson and Fraley teach scheduling management. Anderson teaches in col. 19, lines 7-8: “keeping track of scheduled conferences, and keeping track of valid participants”. Fraley teaches in col. 1, lines 64-66 “Calendar and location information is shared among multiple devices and used to schedule, re-schedule and manage events.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Fraley would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Fraley to the teaching of Anderson in view of Robinett, Gordon and Cohen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein receiving comprises autonomously receiving the timing information from a second device upon the second device coming within proximity of the first device into similar systems. Further, as noted by Fraley “A mobile device may be provided with appropriate software to track and store this calendar and location information, and to thereby gradually learn the habits, likes and dislikes of the device user.” (Fraley, col. 9, lines 37-41).
Claim 4:
Anderson in view of Robinett, Gordon and Cohen is silent with regard to the following limitations. However Fraley in an analogous art of scheduling management for the purpose of providing the following limitations as shown does:
wherein the timing information from the second device comprises a calendar entry corresponding to the scheduled meeting (col. 5, lines 60-65: “real time mobile device event scheduling, synchronization and modification, using location information. Intelligent event calendar and schedule information is incorporated and shared among multiple mobile devices. A first mobile device updates its calendar/event schedule by obtaining location and calendar information from a second mobile device.”);
Both Anderson and Fraley teach scheduling management. Anderson teaches in col. 19, lines 7-8: “keeping track of scheduled conferences, and keeping track of valid participants”. Fraley teaches in col. 1, lines 64-66 “Calendar and location information is shared among multiple devices and used to schedule, re-schedule and manage events.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Fraley would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Fraley to the teaching of Anderson in view of Robinett, Gordon and Cohen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the timing information from the second device comprises a calendar entry corresponding to the scheduled meeting into similar systems. Further, as noted by Fraley “A mobile device may be provided with appropriate software to track and store this calendar and location information, and to thereby gradually learn the habits, likes and dislikes of the device user.” (Fraley, col. 9, lines 37-41).
Claim 12:
The limitations of claim 12 encompasses substantially the same scope as claim 3. Accordingly, those similar limitations are rejected in substantially the same manner as claim 3, as described above
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida et al., (US 4,464,059) discloses a speech synthesizer timepiece with advance announcement. As described in the Abstract: “there is provided a speech synthesizer timepiece with an alarm function or a remaining interval counting function. The timepiece is adapted to set advance announcements at different intervals depending upon the length of a remaining time with respect to an intended time, the intervals being increasingly shorter as the intended time is approached. The remaining time is audibly announced each time the advance announcements are to be delivered. See also col. 3-4: table 2.
Chris Nicholls, (GB 2382209 A published on May 21, 2003) discloses a meeting aid Please see page 11-12, last paragraph: “include a timer, and the timer may be pre-programmed to indicate when the meeting is supposed to end. The processor is responsive to the timer to sound an alarm or to flash a light to alert the participants when the time period allotted to the meeting is over. This arrangement is particularly advantageous as it allows careful time keeping to be observed.”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner ¶can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623